UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 REGINALD BICKRAM,

                               Plaintiff,                    No. 18-CV-1160 (KMK)
                        v.                                  ORDER ADOPTING
                                                       REPORT & RECOMMENDATION
 COMMISSIONER OF SOCIAL SECURITY,

                               Defendant.

KENNETH M. KARAS, United States District Judge:

       Reginald Bickram (“Plaintiff”) brings this Action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of the final decision of the Commissioner of Social Security (the

“Commissioner” or “Defendant”), which denied his application for disability insurance benefits

and/or supplemental security income benefits. (Dkt. No. 7.) The Commissioner moved to

dismiss the Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, or in

the alternative, for summary judgment pursuant to Rule 56 of the Federal Rules of Civil

Procedure, on the ground that the Complaint is barred by the time limitation specified in § 205(g)

of the Social Security Act (the “Act”), 42 U.S.C. § 405(g). (Dkt. Nos. 17, 19.)

       The case was referred to the Honorable Andrew E. Krause (“Judge Krause”). On June 9,

2021, Judge Krause issued a Report and Recommendation (“R&R”) recommending that the

Commissioner’s Motion be denied. (Dkt. No. 42.) The parties have not filed any objections to

the R&R.1

       When no objections are filed, the Court reviews an R&R on a dispositive motion for clear

error. See Andrews v. LeClaire, 709 F. Supp. 2d 269, 271 (S.D.N.Y. 2010); Eisenberg v. New


       1
         Judge Krause provided notice that, 28 U.S.C. § 636(b)(l) and Rule 72(b) of the Federal
Rules of Civil Procedure, objections to the R&R were due within fourteen days after being
served with a copy. (R&R 14–15.)
Eng. Motor Freight, Inc., 564 F. Supp. 2d 224, 226 (S.D.N.Y. 2008). The Court has reviewed

the R&R and finding no substantive error, clear or otherwise, adopts the R&R.

        Accordingly, it is hereby

        ORDERED that the Report and Recommendation, dated June 9, 2021, is ADOPTED in

its entirety.

        ORDERED that the Parties meet and confer regarding whether this case should be

remanded to the Commissioner. The Parties must notify the Court on how they wish to proceed

by filing a letter within 14 days of issuance of this Order.

        SO ORDERED.

 Dated:     June 29, 2021
            White Plains, New York

                                                                KENNETH M. KARAS
                                                               United States District Judge
